ON MOTION NOR REHEARING
Counsel for appellee moves for an amendment of the judgment rendered on appeal so as to direct a continuation of the proceeding to a final conclusion in the court below.
The motion states that petitioner presented only a part of his evidence at the hearing on the order to show cause, and that the greater part of such evidence was held in reserve with a view to a subsequent hearing on the question of making the temporary injunction permanent.
The order to show cause, which was accompanied by a temporary restraining order, was not in terms limited to the question as to whether or not a further preliminary writ should issue. In response to this order defendant filed his answer to the petition. The decree of the court below converted the temporary restraining order into a permanent injunction. The brief for appellee, in support of that decree, opens with a reference first to the petition for an injunction, second to the answer filed by defendant, and third to the final decree entered by the district court. It does not contain any intimation that the result below exceeded the expectation of petitioner. Appellee was quite content, both in the court below and in this court, to have the decree of the district court stand as a final determination of the whole controversy.
*761Simón Rojas, treasurer of the plaintiff corporation, and Eduardo Rosario, petitioner’s plantation overseer, were present at the trial and testified as witnesses for plaintiff. The testimony for defendant, as to actual possession by him of the land in controversy and as to a purchase made by petitioner with full knowledge of a previous sale to defendant, points to Simón Rojas and Eduardo Rosario as the necessary witnesses in rebuttal. Nevertheless, neither of these witnesses returned to the stand.
The motion does not indicate the nature of the evidence withheld by petitioner. "We can not assume that it would eliminate the question of title. Defendant, therefore, should not be subjected to the expense and annoyance of further proceedings herein.
It was the purpose of this court, as indicated by the award of costs, to dismiss the action. The judgment, however, followed the letter rather than the spirit of the last paragraph of the opinion.
Instead of the amendment suggested by appellee, the judgment of this court will be modified so as to include a formal dismissal of the action.